Citation Nr: 0623559	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to a separate 10 percent rating for the service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO rating decision.  



FINDING OF FACT

The veteran already receives a 10 percent rating for his 
service-connected tinnitus in accordance with the applicable 
VA regulations.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a separate 10 
percent rating for service-connected tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 
WL 1667936 (C.A. Fed June 19, 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran specifically requests that a separate 10 percent 
evaluation be assigned for his service-connected tinnitus on 
the basis of involvement of each ear.  

The service-connected tinnitus is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

Effective on June 13, 2003, that Diagnostic Code was revised 
to clarify existing VA practice that only a single 10 percent 
evaluation was to be assigned for tinnitus, whether the sound 
was perceived as being in one ear, both ears, or in the head.  
68 Fed. Reg. 25, 822, 25,823 (May 14, 2003) (now codified as 
amended at 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-June 13, 2003 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005).  

VA appealed that decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

The Federal Circuit recently concluded that CAVC erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus was unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).  

In light of the foregoing, there is no legal basis upon which 
to award separate 10 percent evaluations for service-
connected tinnitus in each ear.  Therefore, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In arriving at this decision, the Board has considered the 
applicability of VA's statutory duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

However, where as here, the law is dispositive, no amount of 
development would change the outcome.  Accordingly, VA's duty 
to assist the veteran is of no force or effect in this case.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  



ORDER

The claim for a separate 10 percent rating for each ear for 
the service-connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


